Citation Nr: 1754451	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable rating for a pilonidal cystectomy scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to July 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified during a video conference Board hearing before the undersigned law judge and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran has one scar, due to a pilonidal cystectomy, that is unstable or painful.


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but not higher, for one scar, residual of a pilonidal cystectomy, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially established service connection for a scar, residual of pilonidal cystectomy rated 0 percent disabling under Diagnostic Code 7805, effective July 19, 1995.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  In December 2010, the Veteran filed a claim for increased rating.

The Veteran contends that a higher rating is warranted for the pilonidal cystectomy scar.  Specifically, the Veteran asserts that the disability is worse than indicated in the April 2011 VA examination.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The assignment of a particular Diagnostic Code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows as to the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At an April 2011 VA examination, the examiner found that the pilonidal cystectomy scar was deep, but not painful or unstable with no other disabling effects or effects on usual daily life.  The examiner noted that there were no records showing that the Veteran had required treatment at a medical facility for the disability since leaving service.  Based on those findings, the examiner concluded that a higher rating was not warranted.

At the January 2016 hearing, the Veteran testified that his disability caused pain on sitting and lying down and that the scar had continued to regularly reopen, become inflamed and infected, and drain.  In addition, the Veteran stated that the length of time he was able to sit had decreased over time due.  The Veteran testified that he had not sought treatment at a medical facility because his wife, an experienced nurse, was able to treat the condition at home such that the scar did not become so inflamed or infected that treatment at a medical facility was necessary.  In an August 2013 statement, the Veteran's spouse indicated that the wound continued to reopen and that she provided home treatment to avoid it becoming infected.  In a January 2011 lay statement, a longtime friend also indicated that the Veteran's scar broke down periodically, hindering his physical activities and requiring constant medical attention.  The Veteran's children also provided statements indicating that their father had always had difficulties sitting on the floor due to the pain from the scar.

Thus, the evidence shows a disability picture that more nearly approximates the criteria under Diagnostic Code 7804.  Pursuant to that Diagnostic Code, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code (2017).  Here, the competent and credible lay and medical evidence shows one painful scar.  A higher rating under Diagnostic Code 7804 is not warranted unless there are three or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  There is no evidence that the Veteran has more than one painful scar.  The Board finds that the competent medical evidence of the Veteran's spouse and the Veteran's and other lay witness statements establish that it is at least as likely as not that he has one scar that is painful or unstable, warranting a 10 percent rating.

The Board has identified no other applicable Diagnostic Code that may provide a higher rating or warrant the assignment of any separate rating.  The Board finds that the evidence does not show that the pilonidal cystectomy scar is a burn scar, so Diagnostic Code 7800 and 7801 are inapplicable.  The evidence does not show that the scar is 144 square inches or greater in area, so Diagnostic Code 7802 is inapplicable.  The evidence does not show disabling effects of the scar not otherwise rated such that a rating under Diagnostic Code 7805 could be assigned.  The rating assigned contemplates the symptomatology shown of pain and instability of the scar.

Thus, resolving reasonable doubt in the Veteran's favor, a 10 percent rating, but not higher is warranted for the scar, residual of a pilonidal cystectomy.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to 10 percent rating, but not higher, for a pilonidal cystectomy scar, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


